Warren E. Burger: We will hear arguments next in 73-78, Kahn against Shevin. Mrs. Ginsburg, you may proceed whenever you’re ready.
Ruth Bader Ginsburg: Mr. Chief Justice --
Warren E. Burger: If you’d like to lower the lectern, you’ve quite the liberty to do so
Ruth Bader Ginsburg: Mr. Chief Justice and may it please the Court. Appellant Mel Kahn, a Florida resident is a widower. In January 1971, based on his status as a surviving spouse, he applied to the Dade County Tax Assessor for a property tax exemption. The statute under which widower Kahn sought exemption provided, a widow, along with the disabled persons is entitled to exempt $500 yearly from her property tax. Mel Khan was denied the claimed exemption solely on the ground of his sex. Requesting judicial review, he alleged that the statute under which he claimed exemption have been interpreted and applied in conflict with the equal protection guarantee of the Fourteenth Amendment.
Speaker: Actually he didn’t allege that in the trial, didn’t he expressly say he didn’t want to raise this federal question there?
Ruth Bader Ginsburg: In the original complaint, he suggested that he might save at the federal question till a later time but then the federal question was raised and decided with the agreement of all parties.
William H. Rehnquist: But he didn’t simply say he might say but he said he wanted to say that, didn’t he?
Ruth Bader Ginsburg: Yes. But apparently, with the understanding of the court and the agreement of both sides, the federal question was heard and decided both in the trial court and in the Florida Supreme Court. Appellant sought a declaration that the exemption provision is unconstitutional insofar as it excludes widowers. On cross motions for summary judgment, the Court of First Instance held that the statute by according exemption to all widows and excluding all widowers discriminated arbitrarily between widowed persons and therefore violated the equal protection guarantees of the State and Federal Constitution. On appeal, the Florida Supreme Court reversed. The Florida Supreme Court held that the distinction between surviving spouses though based solely on gender did not deny to any person the equal protection of the laws. It is appellant’s position that the gender based distinction upheld by the Florida Supreme Court discriminates invidiously in two respects. First, most obviously, it discriminates against men who have lost their wives more subtly but as surely it discounts the contribution made to the marital unit and the family academy by the female partner for her death, occasions no exemption for the surviving spouse. By defining the exempt person as widow, rather than surviving spouse, this provision now covering the blind and the totally disabled along with the widow is keen to a classification delineated by the president of one of our nation’s leading educational institutions. Anticipating an increase in conscription not too many years ago, this distinguished educator complained, “We shall be left with the blind, the lame, and the women.” This Court’s decision in Reed v. Reed 404 U.S. and its judgment in Frontiero v. Richardson 411 U.S. indicate genuine concern to analyze sex classifications free from the generalizations of the Victorian age. Appellant maintains that the Reed standard is not met by a surviving spouse, tax exemption that uses gender as the sole criterion for qualification or if need is the concern then sex should not be a substitute for an income test. And if widowed state is the concern, then it is irrational to distinguish between taxpayers based on their sex. Far from constituting a rational shorthand but distinguishing between taxpayers on the basis of need or life situation. A widow’s only classification is a crude device that originated in and today perpetuates Victorian assumptions concerning the station of men and women. To resolve this case, the Court need not go beyond the scrutiny employed in Reed and followed by the Tenth Circuit in Moritz v. Commissioner 469 F. 2d. The decision in Reed and the judgment in Frontiero indicate the Court’s clear willingness to give sex classifications more than surface examination. However, if the Court wants to consider application of a suspect classification doctrine then it must face the fact that problems of race and sex discrimination are often different and that neither women nor blacks are aided by lumping the two together for all purposes. Thus far, this Court has applied the label suspect classification only in opinions involving discrimination, hostile to groups not dominant in society. But whatever may be said for a one-way suspect classification doctrine in cases involving racial discrimination, a one-way approach in sex discrimination cases would be fought with danger for women because of the historic tendency of jurors to rationalize any special treatment of women as benignly in their favor. With respect to race, the effects of officially sanctioned segregation are still very much with us but complex doctrines directed to the continuing impact of racial segregation are not necessarily applicable to sex discrimination. The difference is perhaps best illustrated with respect to the educational experience. Most public education is co-educational though females have been segregated and restricted in some areas, most notably vocational training and athletics. But generally, females participate with males in academic programs, in elementary and high school and in fact, tend to do better there than males. For many females, this record of achievement continues into college and university. For example, females outscore males on the law school admissions test. The problem for women is that along the way, an attitude is instilled insidiously. This attitude is described in a nutshell in graffiti etched on a college library carrel in the early 1950s. The epigram reads, “Study hard, get good grades, get your degree, get married, have three kids, die, and be buried.” From the first drop line, the sex of the writer is impossible to determine from the second, her sex is impossible to mistake. To cure the problem, thought so acutely by the young woman who wrote those words and so many others like her, the law must stop using sex as a shorthand for functional description. It must deal with the parent not the mother, with the homemaker not the housewife, and with the surviving spouse not the widow. To appreciate the character of the challenged classification, the widow’s only exemption must be viewed in historical context. The exemption became part of Florida’s law in 1885. At that time, indeed, well into the 20th century, Florida Law routinely differentiated between the roles of men and women and particularly married men and married women. Women could not vote nor did they serve on juries for example. Well, past the middle of the 20th century, in fact up till 1968, a Florida married woman could not transfer even her own interest in real property without her husband’s consent. Not surprisingly, the married woman was deemed worthy of special solicitude. On the death of the person, the law regarded as her guardian, her superior not her peer. While the widows only exemption was designed with the 19th century status of married woman in mind. The Florida Supreme Court found contemporary justification for it in this unquestionable fact. Women workers as a class do not earn as much as man. This well known and still wide earnings gap according to the Florida Supreme Court supplies a fair and substantial basis for the tax classification widow rather than surviving spouse. But beyond doubt, a widow’s only exemption has no impact whatever on the conditions responsible for the earnings gap.
Speaker: It is not clear. You are arguing that sex ought not to be treated as a suspect classification?
Ruth Bader Ginsburg: I am arguing that if first, that it is not necessary to deal with that question in this case. But second, that if sex is treated as a suspect classification which I think properly it is, then the Court must be aware that the arguments that we give special scrutiny only to lines that appear to disfavoring women will be ultimately harmful to women because the history has been --
Speaker: So it’s suspect class?
Ruth Bader Ginsburg: It is the classification. It is the criterion sex that is suspect. Not female but the criterion sex.
Speaker: Generally, isn’t it the fact that the Court has found classification to be suspect when it involves a discriminatory classification against a minority group?
Ruth Bader Ginsburg: Yes.
Speaker: Is that accurate?
Ruth Bader Ginsburg: In this Court’s precedent, the suspect label has been used --
Speaker: Because the paradigm is race?
Ruth Bader Ginsburg: Yes, and national --
Speaker: (Voice Overlap) minority race?
Ruth Bader Ginsburg: Yes. And what was looked at --
Speaker: Alienage is another? Possibly, right?
Ruth Bader Ginsburg: Alienage, yes.
Speaker: So the suspect classification is not only with respect to discriminatory classification against a minority group, is that correct?
Ruth Bader Ginsburg: That is how it has been used in this Court’s precedent.
Speaker: Traditionally, up till now?
Ruth Bader Ginsburg: Yes.
Speaker: And your point, I gather, is that I don’t know if you mentioned it but women first of all are not a minority group, and secondly, since courts have been in the habit to view any classification of women as beneficent --
Ruth Bader Ginsburg: Yes.
Speaker: -- provision of course should be on guard and not --
Ruth Bader Ginsburg: Yes, my point is that the women – what will aid woman most is not looking to see whether a classification is benign or invidious but whether it is a sex criterion, as a shorthand for what should be a functional criteria.
Speaker: Right.
Warren E. Burger: In other words, you don’t want it whether it helps -- even when it helps?
Ruth Bader Ginsburg: My question is if it ever does one. Yes.
Warren E. Burger: But even if it does, you would assume on that assumption --
Ruth Bader Ginsburg: But I have not yet found any such classification in the law that genuinely helps from the very short-sided view point perhaps such as this one? Yes. But long run? No. I think that what women need is first of all a removal of exclusions and restricted (Inaudible). They are the only population group that today still faces outright exclusions and restrictive (Inaudible) and then what is necessary is the welcome sign. A notice that in the professions, in trades and occupations women are now as welcomed as men. But the notion that they need special favored treatment because they are women I think has been – what has helped to keep women in a special place, and has kept them away from equal opportunity for so long. In other words, take this exemption. It’s not the purpose of this exemption to eliminate discrimination against women. It isn’t the purpose to eliminate discrimination in pay or to equalize training, study, job opportunities for them. In contrast to these widows exemption are measures that are realistically designed to promote equal opportunity free from gender based discrimination, Title VII of the Civil Rights Act of 1964 for example. These measures focus on eliminating sex typing of this very order as the essential task. Nor, can an exemption of this kind be regarded as a rational welfare measure to alleviate the effects of past discrimination against women. As a welfare measure, supposedly directed to the authority of women property owners to pay taxes, the exemption is incredibly designed that encompasses the independently wealthy widow and at the same time it excludes the women who encounters perhaps the sharpest discrimination. The female had a household who never marry and some, the classification is obviously unrelated to any biological difference between men and women. It is not fairly and substantially related to the need or life situation of the individual men or women but it is very much related to underestimation of the women’s contribution to the family economy. Significantly, the Florida Supreme Court on other days has demonstrated its understanding of the very real and substantial economic contribution made by the female partner whether it’s homemaker to gainful employment or as increasingly the case through productive effort both in and outside the home. In --
Speaker: But insofar as the statute does not differentiate among various widows or various categories of widows. It’s very typical of tax legislation generally, isn’t it?
Ruth Bader Ginsburg: Yes, the --
Speaker: I mean certainly, the federal income tax which gives every taxpayer an exemption of $750 for each dependent regardless of his circumstances or the dependents’ circumstances. If he is below certain age, he is certainly very blunt instrument. And insofar as this --
Ruth Bader Ginsburg: Yes.
Speaker: -- as this legislation fails to discriminate as among various categories of widows, you don’t really attack it, do you?
Ruth Bader Ginsburg: The classification surviving spouse is well-known classification in both state and federal tax law. It does reflect the legislature’s recognition that loss of a spouse is a unique episode in a person’s life and I am not challenging the classification surviving spouse.
Speaker: No, my point was. Perhaps, I didn’t express it very well. You, a few moments ago, spoke and said that the legislation is applicable whether the widow be a millionairess or whether she be a poor working widow or whether she had children or no children, and so on. I didn’t really understand that your basic attack upon this legislation was premised upon that fact.
Ruth Bader Ginsburg: That’s right. I am not suggesting that the tax assessor call in each individual exempt person and see if that person really needs the exemption, not at all.
Speaker: I don’t think so.
Ruth Bader Ginsburg: But I am suggesting is that the sex criterion is invalid.
Thurgood Marshall: Mrs. Ginsburg, assume and argue that being said -- how do you get into relief in this case?
Ruth Bader Ginsburg: Well --
Thurgood Marshall: Assuming that we declare the statute unconstitutional.
Ruth Bader Ginsburg: Yes. Well, if this Court --
Thurgood Marshall: Who gets any relief then?
Ruth Bader Ginsburg: Mel Khan gets the tax exemption for the tax year in question.
Thurgood Marshall: How?
Ruth Bader Ginsburg: First, --
Thurgood Marshall: I said, if we declare the statute unconstitutional.
Ruth Bader Ginsburg: Insofar as it discriminates against widowers, I think that, if you declare the gender line unconstitutional which is the only thing that the Court has been requested to do, then the Florida Supreme Court should be free to consider where the total demolition of this exemption or repairing it to fit the Constitutional requirements is preferred.
Thurgood Marshall: Assuming that they just ended and nobody gets other than --
Ruth Bader Ginsburg: For the future. Widower concept is exemption --
Thurgood Marshall: Well, does this case in this Court which says that that’s not for the courts to do the case of Cummings (ph) against the Board of Education in Georgia 1914 or so.
Ruth Bader Ginsburg: Yes, I am sorry that I am not familiar with that.
Thurgood Marshall: Well, it’s a case where -- it’s just like this, you want to knock out and then this Court said that if you do that and nobody gets anything, that’s not the proper place with equity court to act.
Ruth Bader Ginsburg: I am asking this Court to take the same approach that was taken in Frontiero last semester, where a group of service spouses, in that case husbands, did not qualify for the exemption because the statute excluded them and all this Court held was that the state was unconstitutional insofar as it excluded that class.
Thurgood Marshall: And this Court has plenty of jurisdictions over the federal jurisdiction over the federal army?
Ruth Bader Ginsburg: Yes, but ultimately --
Thurgood Marshall: And we do not have it on the State of Florida.
Ruth Bader Ginsburg: Ultimately, of course that is a question for the Florida Supreme Court to answer and it can answer that question for itself. But it would be --
Thurgood Marshall: Then you’d be perfectly satisfied if the end result of this case is that would it get nothing?
Ruth Bader Ginsburg: No, I do not think that that would be the reasonable approach for either the Florida Supreme Court or the Florida legislature to take. There’s a Florida problem here that --
Speaker: Of course if everybody – if the end result is that everybody is the exemption that’s the same as nobody getting an exemption.
Ruth Bader Ginsburg: That all widowed persons get the exemption and we’re talking about a very small addition, since there are about four times as many widows.
Speaker: Many more widows than widowers.
Ruth Bader Ginsburg: -- in Florida as widowers I suppose that a reasonable legislature looking at that logic class and wanting the exemption for that logic class would extend it to this much smaller group by than (Voice Overlap)
Speaker: My brother Marshall suggests that is the question ultimately up to the Supreme Court and/or legislature of Florida.
Ruth Bader Ginsburg: That’s quite correct. Yes. All we ask of this Court --
Speaker: Unlike Frontiero in that respect.
Ruth Bader Ginsburg: We ask this Court to declare the statute defective in that it excludes widowers, and the remaining relief would be inappropriate question for the Florida Supreme Court.
Speaker: Mrs. Ginsburg, pursuing this discussion, do I understand you to say that the Florida court would have not only authority but I think on page 26 of your brief you said it’s a responsible court it would in effect rewrite this statute contrary to what you concede to be as plain language and intent that a court would do that rather than the Florida legislation?
Ruth Bader Ginsburg: The court has two choices in that situation. It can either nullify the statute in which case it is totally toward the legislature’s will or it can modify the statute to meet the constitutional equal protection requirement. If it guesses the wrong way in either direction, the legislature of course has the final word. But the court faced with the question, should we take this exemption away from the three quarters of the population, the widow population that now gets it, rather than extend it to the one-quarter that doesn’t in order to preserve what the legislature did do. It seems to me, it’s eminently more destructive of the legislative will to say that we remove this exemption altogether than to say we’ll keep what you wanted and then just add this much smaller group.
Speaker: I might agree with that. Excuse Mr. Chief Justice, I am going to say I could be persuaded, I think, to agree that it would be more constructive if you prevail here for the legislation in the end to equalize it. But I was curious by your suggestion that the court itself could rewrite a perfectly plain statute conceded by you to be plain.
Ruth Bader Ginsburg: A number of state courts have done just that. We have cited Small against Feezy (ph) for example.
Speaker: We gone that far but I didn’t know it gone that far?
Ruth Bader Ginsburg: These were all cases where a statute was constitutionally infirm because of under inclusion. A group had been left out and then it was the court’s choice to determine whether it wanted to knock out the provision altogether or to do well as Mr. Justice Harlan once pointed, the choice is between amputation and a skin graft.
Speaker: That’s what he suggest in Welsh but --
Ruth Bader Ginsburg: Yes.
Speaker: -- this Court has never done that, has it? That was his point of view?
Ruth Bader Ginsburg: That was a concurring opinion --
Speaker: Yes. Well, that was the Fifth vote in determining this.
Ruth Bader Ginsburg: Yes.
Speaker: But it's definitely, I gather you recognize. You suggested at page 25 of your brief that if we agree that the statute is unconstitutional that we should remand for consideration whether consistent with the dominant legislative purpose constitutional infirmity this should be remedied by holding the exemption available to all widowed property owners. We wouldn’t do that but we only would do --
Ruth Bader Ginsburg: It will be my --
Speaker: It will be simply remand from proceedings not inconsistent --
Ruth Bader Ginsburg: Exactly right.
Speaker: -- without making any suggestion.
Ruth Bader Ginsburg: That’s quite so. Yes. What we seek in this Court is a declaration of the gender line is unconstitutional, that it is unconstitutional to exclude widowers, and then a remand before the proceedings not inconsistent with that opinion.
Warren E. Burger: Is that the only way we could do it or could we simply say the statute is invalid. If we --
Ruth Bader Ginsburg: I think that you would be clearer and provide more precise instruction to the Florida Supreme Court if you said that the statute was unconstitutional insofar as it excluded widowers.
Speaker: Right.
Warren E. Burger: You take the risk of you, I am speaking in broad terms, a litigant takes the risk of destroying an entire statutory scheme, when they attack it in this Court as one of the risks, is that not so?
Ruth Bader Ginsburg: Justice Brandeis once made that point that when a taxpayer is in this situation. That taxpayer cannot be expected to have a situation equalize by asking the taxpayer to increase the taxes of others similarly situated. So that when a taxpayer is subject to a discriminatory tax through favoring others. The only equalization possible is to grant that taxpayer the exemption afforded to others and then change for the future can be made so that all persons similarly situated will either be included or excluded from the exemption.
Thurgood Marshall: But you don’t -- you still -- we cannot do that.
Ruth Bader Ginsburg: I think it’s the province of the Florida Supreme Court to decide what should be done with that Florida statute.
Thurgood Marshall: But are we obliged to suggest to them what they should do or can we do anything more than hold that statute unconstitutional? Can we do anything more?
Ruth Bader Ginsburg: Well, you can do what Justice Brandeis suggested in the Iowa-Des Moines case 284 U.S. and that is to say that this appellant must be granted the exemption because there is no other way that his claim of the denial of equal protection can be redressed.
Thurgood Marshall: Which is entirely different from this case? The exemption in that case is --
Ruth Bader Ginsburg: It wasn’t a different kind of exemption but the same situation that --
Thurgood Marshall: That is not a member. But wouldn’t we be rewriting the statute?
Ruth Bader Ginsburg: No, you wouldn’t be rewriting the statute. You would be holding that the statute contains a constitutional defect at the classification.
Thurgood Marshall: No. If we say that you must include the others. We wouldn’t be rewriting the statute?
Ruth Bader Ginsburg: You would not be rewriting the statute for anyone other than our claimant who made a timely claim for this exemption and whose denial -- to whom the denial of equal protection cannot be redressed in any other way.
Speaker: Or that a minor repair of the statute?
Ruth Bader Ginsburg: Would call the extension of the statute to widowers a minor repair. Yes.
Thurgood Marshall: Necessary repair.
Ruth Bader Ginsburg: A necessary repair to preserve its constitutionality. Yes.
Warren E. Burger: I think we’ll not ask you to spend one minute dividing your argument counsel. We’ll let you start fresh in the morning.
Sydney H. McKenzie, III: Pretty good, Your Honor.